IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00022-CV

WILLIE EDWARD DAVIS,
                                                           Appellant
v.

CHRIS KIRK,
                                                           Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 11-001773-CV-361


                          MEMORANDUM OPINION

      Willie Edward Davis, a prison inmate, appeals the dismissal of his lawsuit

against Chris Kirk. By letter dated February 23, 2012, the Clerk of this Court notified

Davis that the clerk’s record had not been filed because he had either failed to pay or

make arrangement to pay the clerk’s fee for preparation of the clerk’s record. The Clerk

also warned Davis that, unless he paid or made arrangement to pay the clerk’s fee for

preparation of the clerk’s record and notify the Court of the actions taken within 21

days from the date of the letter, the appeal would be dismissed for want of prosecution.

TEX. R. APP. P. 37.3(b). More than 21 days have passed, and Davis has not made
arrangement to pay the clerk’s fee for preparation of the clerk’s record and has not

notified the Court of the actions taken.

        Accordingly, this appeal is dismissed. Id.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 28, 2012
[CV06]




Davis v. Kirk                                                                        Page 2